FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54485 Cambridge Projects Inc. (Exact name of registrant as specified in its charter) Nevada 45-0713638 (State or other jurisdictionof incorporation or organization) (I.R.S. Employer Identification Number) 10300 West Charleston 10-56 Las Vegas, Nevada 89135 (Address of principal executive offices) (702)-666-4298 (Registrant’s telephone number, including area code) No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “ large accelerated filer,” “accelerated filer” and “smaller reporting company”in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x . APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o . APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 33,001,000shares of common stock, par value $.0001 per share, outstanding as of February 7, 2013. 2 CAMBRIDGE PROJECTS INC. - INDEX - PART I – FINANCIAL INFORMATION: Page Item 1. Financial Statements: Condensed Balance Sheets as of December 31, 2012 and June 30, 2012 (unaudited) 5 Condensed Statements of Operations for the Three and Six month Period Ended December 31, 2012 and 2011 (unaudited) 6 Condensed Statements of Cash Flows for the Three and Six month Period Ended December 31, 2012 and 2011 (unaudited) 7 Notes to Condensed Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II – OTHER INFORMATION : Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Removed and Reserved 12 Item 5. Other Information 13 Item 6. Exhibits 13 Signatures 14 3 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. CAMBRIDGE PROJECTS INC. CONDENSED FINANCIAL STATEMENTS DECEMBER 31, 2012 4 CAMBRIDGE PROJECTS INC. CONDENSED BALANCE SHEETS (Unaudited) December 31, June 30, 2012 ASSETS CURRENT ASSETS Cash $ 16,097 $951 License fee receivable 15,000 15,000 Total current assets 31,097 15,951 OTHER ASSET Intangible asset – License 40,000 40,000 Accumulated amortization (3,330) (1,332) Total other assets 36,670 38,668 TOTAL ASSETS $ 67,767 $ 54,619 LIABILITIES AND SHAREHOLDER'S EQUITY CURRENT LIABILITIES Accrued liabilities $13,720 $ 9,700 Royalty fees payable 2,500 1,000 Due to shareholder 25,300 25,300 Total current liabilities 41,520 36,000 SHAREHOLDER’S EQUITY Common stock, 200,000,000 shares authorized, of $.0001 par value; 33,001,000 issued and outstanding 3,300 3,300 Capital in excess of par value 10,261 10,261 Retained earnings 12,686 5,058 Total shareholder’s equity 26,247 18,619 TOTAL LIABILITIES AND SHAREHOLDER’S EQUITY $ 67,767 $ 54,619 The accompanying notes are an integral part of these condensed financial statements. -F1- 5 CAMBRIDGE PROJECTS INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Six Month Period Ended December 31, 2012 Six Month Period Ended December 31, 2011 Three Month Period Ended December 31, 2012 Three month period Ended, December 30, 2011 Revenues $30,000 $ - $15,000 $- General and Administrative Expenses: Professional fees 16,610 4,000 11,610 - Amortization 1,998 - 999 - Royalties 1,500 - 750 - Office and miscellaneous 2,264 91 1,750 91 Total expenses 22,372 4,091 15,109 Net income (loss) $7,628 $ (4,091) $ (109) $(91) Net income (loss) per common share - basic and diluted $- $- $- $ - Weighted average number of common shares outstanding 33,001,000 21,785,886 33,001,000 21,971,772 The accompanying notes are an integral part of these condensed financial statements. -F2- 6 CAMBRIDGE PROJECTS INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six month period Ended December 31, 2012 Six month period Ended December 31, 2011 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ 7,628 $ (4,091) Adjustments to reconcile net loss to net cash produced (consumed) by operating activities: Charges not requiring outlay of cash: Amortization 1,998 - Changes in assets and liabilities: Increase in license fee receivable - - Increase in accrued expenses 4,020 4,000 Increase in royalty fee payable 1,500 - Net cash produced (consumed) by operating activities 15,146 (91) INVESTING ACTIVITIES - - FINANCING ACTIVITIES Proceeds from shareholder loans - 300 Proceeds from sales of common stock - 11,401 Net cash provided by financing activities - 11,701 Net increase in cash 15,146 11,610 Cash, at beginning of period 951 - Cash, at end of period $ 16,097 $11,610 The accompanying notes are an integral part of these condensed financial statements. -F3- 7 CAMBRIDGE PROJECTS INC. NOTES TO CONDENSED FINANCIAL STATEMENTS DECEMBER 31, 2012 (Unaudited) NOTE 1- BASIS OF PRESENTATION The unaudited interim financial statements of Cambridge Projects, Inc.as of December 31, 2012 and for the three and six month periods ended December 31, 2012 and 2011 have been prepared in accordance with United States generally accepted accounting principles (“ GAAP ”). In the opinion of management, such information contains all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results of such comparable periods. The results of operations for the three and six month periods ended December 31, 2012 are not necessarily indicative of the results to be expected for the full fiscal year ending June 30, 2013. Certain information and disclosures normally included in the notes to financial statements have been condensed or omitted as permitted by the rules and regulations of the Securities and Exchange Commission, although the Company believes the disclosure is adequate to make the information presented not misleading. The accompanying unaudited financial statements should be read in conjunction with the financial statements for year ended June 30, 2012. NOTE 2 -RELATED PARTY TRANSACTIONS As of the period ended December 31, 2012, the Company President advanced a total of $ 25,300 to fund working capital needs. There is no interest or statement terms of repayment on the advance. NOTE 3 - LICENSE AGREEMENTS The Company entered into a license agreement on February 8, 2012 to license, market and operate a waste disposal system in a territory of the states of Johore and Selangor, Malaysia. This license is for a period of twenty-five years and cost $40,000. This was capitalized as an intangible asset and will be amortized by the straight line method over a ten year period. Under the terms of the licensing agreement, the Company is committed to purchase and install a QI pyrolic disposal system at a cost of $400,000 by April 30, 2013 or the agreement will terminate. The license agreement calls for royalty fees of 5% of the fees received from sub licensors and 3% of sales of by products generated from use of the system. The Company has entered into a sub-license agreement with a licensee domiciled in Taiwan to operate the recycling system in the territory of Johore. NOTE 4 - BUSINESS CONCENTRATIONS The Company currently has concentrations in supplier, customer, product and geographic area. As noted above the Company has an agreement allowing it to license the disposal technology. It has entered into a sub-license agreement granting those rights to a single licensee. The Company is not, however, limited to this activity. NOTE 5 - SUBSEQUENT EVENTS The Company has negotiated an extension of the time limit for it to purchase and install a QI Pyrolic System (see Note 3). The extension is until December 31, 2013 and was signed on January 10, 2013. Cambridge has given a similar extension of the sub-license agreement for the State of Johore. -F4- 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Forward Looking Statement Notice Certain statements made in this Quarterly Report on Form 10-Q are “forward-looking statements” (within the meaning of the Private Securities Litigation Reform Act of 1995) regarding the plans and objectives of management for future operations. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements of Cambridge Projects, Inc. (“we”, “us”, “our” or the “Company”) to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties. The Company's plans and objectives are based, in part, on assumptions involving the continued expansion of business. Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond the control of the Company. Although the Company believes its assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance the forward-looking statements included in this Quarterly Report will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by the Company or any other person that the objectives and plans of the Company will be achieved. Description of Business The Company was incorporated in the State of Nevada on March 11, 2011 (Inception) and maintains its principal executive office at 10300 West Charleston 10-56, Las Vegas Nevada .Since inception, the Company has been engaged in organizational efforts and obtaining initial financing. The Company was formed as a vehicle to pursue a business combination through the acquisition of, or merger with, an operating business. The Company filed a registration statement on Form 10 with the U.S. Securities and Exchange Commission (the “SEC”) on August 23, 2011, and since its effectiveness the Company has focused its efforts to identify a possible business combination. On February 8, 2012 we entered into a Licensing Agreement (the “Agreement”) with Quadra International Inc. (“Quadra”), a manufacturer of the QI System. The QI System processes organic waste into marketable by-products and is proprietary technology. We obtained exclusive licensing rights in the states of Johore and Selangor, Malaysia for a period of 25 years. We have exclusive rights to sub-license, establish joint ventures to commercialize, use and process organic waste, and sell related by-products. The license fee was $ 40,000 and was paid May 8, 2012. We are required to purchase and install the QI System at a fixed price of $ 400,000 before April 30, 2013. We are subject to a royalty of 5% on licensee fees received from appointed sub-licensees as well as 3% on gross sales from by-product generated from any operated QI System in Johore. We also have been assured that an option will be available to us to obtain exclusive license rights in other states and federal territories in Malaysia with license fees varying with each state and territory. The QI System is designed to handle commonly generated waste streams, whether liquid, solid, mixed or unmixed (including whole tires, all types of plastics, e-waste, shredder residues, sewage sludge, animal wastes, biomass, ligneous and infectious biohazard medical waste) and represents an environmentally friendly and commercially viable alternative to traditional methods of processing waste.Thesolutions are commercially viable ecological recycling models based on zero-waste philosophy. We will initially be focused on using the application for processing waste tires for conversion to biochar and fuel oil. On February 15, 2012, we entered into a Sub-License Agreement with Zhunger Capital Partners Inc. (“Zhunger”), to grant exclusive rights to sub-license, establish joint ventures to commercialize, use and process organic waste, and sell related by-products for a period of 25 years in the state of Johore, Malaysia. Zhunger will be subject to a sub-license fee of $ 70,000 payable in monthly installments of $ 5,000 commencing March 1, 2012 and ending April 1, 2013. As per our Agreement with Quadra, 5% of any sub license fees received are payable to Quadra on a quarterly basis. As additional consideration under the agreement with Quadra or the agreement with Zhunger, gross sales on by-products generated from the QI System will be subject to a 3% royalty fee. Zhunger is entitled to purchase the 9 QI System (one treatment application – used tires) for a fixed price of $ 400,000 by April 30, 2013. We have entered into discussions to establish waste conversion operations with Zhunger through a joint venture however an agreement has not materialized. There can be no assurance that any agreements will materialize. On January 10, 2013 the date of our purchase requirement was extended, by Quadra, to December 31, 2013. We also extended our license requirement for Zhunger Capital by the same period. It is our intention to establish joint venture operations in Johore for the operation of a QI System for waste tire treatment. Establishing such operations will largely be dependent on our and Zhunger’s ability to raise sufficient working capital. We are currently negotiating the terms of the joint venture with Zhunger. There can be no assurance that such operations will materialize. During the next twelve months we anticipate that a significant portion of our costs will relate to filing Exchange Act reports and professional fees for audit and legal costs. We believe we will be able to meet these costs with funds to be loaned to or invested in us by our shareholders, management or other investors. As of the date of the period covered by this report, we have $ 16,097 in cash. There are no assurances that we will be able to secure any additional funding as needed.Currently, however our ability to continue as a going concern is dependent upon our ability to generate future profitable operations and/or to obtain the necessary financing to meet our obligations and repay our liabilities arising from normal business operations when they come due. Liquidity and Capital Resources As of December 31, 2012, we had assets comprised of cash in the amount of $ 16,097, accounts receivable of $ 15,000 and our investment in the license in the amount of $ 36,670.Our current liabilities as of December 31, 2012 totalled $ 41,520, comprised of $ 13,720 accounts payable for audit and consulting fees, $ 2,500 royalty payable to Quadra and $ 25,300 in shareholder loans. We anticipate $50,000 in license fees over the fiscal year. The Company will require approximately $ 25,000 to fund its working capital needs as follows: Consulting fees – Periodic reports and Edgar/XBRL filing 10,000 Audit and accounting 10,000 Royalty fees 3,000 Office and miscellaneous 2,000 Total $25,000 We expect to obtain financing through shareholder loans and private placements. Shareholder loans will be without stated terms of repayment or interest. We will not consider taking on any long-term or short-term debt from financial institutions in the immediate future. Shareholders loans may be granted from time to time as required to meet current working capital needs. We have no formal agreement that ensures that we will receive such loans. We may exhaust this source of funding at any time. We are dependent upon certain related parties to provide continued funding and capital resources. If continued funding and capital resources are unavailable at reasonable terms, we may not be able to implement our plan of operations. 10 Results of Operations For the six month period ended December 31, 2012, our revenues were $ 30,000 relating to license fee income from Zhunger. The license fee is due the 1 st of each month commencing March 1, 2012. We generated $ 15,000 ($ 5,000 per month) in license fee income for the three month period ended December 31, 2012. For the six month period ended December 31, 2012, our expenses totalled $ 22,372, comprised primarily of audit and other professional service fees ($16,610) incurred in relation to the preparation and filing of our periodic reports. Amortization of our license totaled $ 1,998. Our license is being amortized on a straight line basis over a 10 year period. For the three and six month period ended December 31, 2011, we did not generate any revenues. We incurred $ 4,000 in audit fees for the six month period ended December 31, 2011 for the audit of our June 30, 2011 fiscal year end. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on the Company’s financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. Contractual Obligations As a “smaller reporting company” as defined by Item 10 of Regulation S-K, we are not required to provide this information. 11 Item 3.Quantitative and Qualitative Disclosures About Market Risk. As a “smaller reporting company” as defined by Item 10 of Regulation S-K, we are not required to provide information required by this Item. Item 4.Controls and Procedures. Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our reports filed pursuant to the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules, regulations and related forms, and that such information is accumulated and communicated to our principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. As of December 31, 2012, we carried out an evaluation, under the supervision and with the participation of our principal executive officer and our principal financial officer of the effectiveness of the design and operation of our disclosure controls and procedures. Based on this evaluation, our principal executive officer and our principal financial officer concluded that our disclosure controls and procedures were effective as of the end of the period covered by this report. Changes in Internal Controls There have been no changes in our internal controls over financial reporting during the quarter ended December 31, 2012 that have materially affected or are reasonably likely to materially affect our internal controls. PART II — OTHER INFORMATION Item 1.Legal Proceedings. There are presently no material pending legal proceedings to which the Company, any executive officer, any owner of record or beneficially of more than five percent of any class of voting securities is a party or as to which any of its property is subject, and no such proceedings are known to the Company to be threatened or contemplated against it. Item 1A.Risk Factors. As a “smaller reporting company” as defined by Item 10 of Regulation S-K, the Company is not required to provide information required by this Item. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. Effective December 5, 2011, the Company entered into share subscription agreements with 32 shareholders for the sale of 11,401,000 common shares at $ 0.001 per share for total proceeds of $ 11,401. The proceeds were received December 28, 2011. Each of the 32 shareholders holds less than 5% of the outstanding shares. The offer and sale of the shares were exempt from registration pursuant to Regulation S under the Securities Act as such sales were made in offshore transactions to non-U.S. persons. Item 3.Defaults Upon Senior Securities. None. Item 4.Removed and Reserved. 12 Item 5.Other Information. None. Item 6.Exhibits. (a)Exhibits required by Item 601 of Regulation S-K. Exhibit No. Description *3.1 Certificate of Incorporation, as filed with the Nevada Secretary of State on March 11, 2011. *3.2 By-laws. 31.1 Certification of the Company’s Principal Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, with respect to the registrant’s Quarterly Report on Form 10-Q for the quarter ended December 31, 2012. 32.1 Certification of the Company’s Principal Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101 Financial statements from the quarterly report on Form 10-Q of the Company for the quarter ended December 31, 2012, formatted in Extensible Business Reporting Language (XBRL): (i) the Statements of Operations, (ii) the Balance Sheets, (iii) the Statements of Cash Flows (iv) the Statement of Shareholders’ Equity and (v) the Notes to Financial Statements. * Filed as an exhibit to the Company's Registration Statement on Form 10, as filed with the SEC on August 23, 2011, and incorporated herein by this reference. 13 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CAMBRIDGE PROJECTS INC. Dated: February 7, 2013 By: /s/ Locksley Samuels Locksley Samuels President and Director Principal Executive Officer Principal Financial Officer 14
